Douglas, J.,
concurring. I concur with today’s holding that there can be no finding of contempt against a defendant for failure to comply with a court order where, as here, no order directing the defendant to act or refrain from acting has been issued.
I write separately to express my concerns with the city’s course of conduct with regard to sick-leave benefits for its safety forces. The city’s persistent efforts, in the face of repeated judicial remonstrance, to curtail such benefits or limit their availability in a manner contrary to state law strike me as unseemly at best. It is disconcerting to discover that a city, which we would naturally expect to abide by the spirit as well as the letter of the law, would engage in such a relentless campaign. One can only hope that the continuing specter of costly litigation will encourage the city to exercise more restraint in drafting future ordinances in this area.
Wright and H. Brown, JJ., concur in the foregoing concurring opinion.